Case 1:17-cr-00101-LEK Document 435 Filed 03/19/19 Page 1 of 2   PageID #: 3804




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101 JEK
   AMERICA,
                                       DEFENDANT’S “DEMAND
          Plaintiff,                   FOR GOVERNMENT TO
                                       MAKE PUBLIC HOW MUCH
         v.                            THIS MALICIOUS AND
                                       BOGUS PROSECUTION HAS
                                       COST TAXPAYERS TO DATE
   ANTHONY T. WILLIAMS,                AND THE PROJECTED COST
                                       TO COMPLETE THROUGH
          Defendant.                   TRIAL;” DECLARATION OF
                                       COUNSEL; EXHIBIT “A;”
                                       CERTIFICATE OF SERVICE


      DEFENDANT’S “DEMAND FOR GOVERNMENT TO MAKE
        PUBLIC HOW MUCH THIS MALICIOUS AND BOGUS
     PROSECUTION HAS COST TAXPAYERS TO DATE AND THE
       PROJECTED COST TO COMPLETE THROUGH TRIAL”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides Defendant’s ““DEMAND FOR GOVERNMENT TO
Case 1:17-cr-00101-LEK Document 435 Filed 03/19/19 Page 2 of 2   PageID #: 3805




   MAKE PUBLIC HOW MUCH THIS MALICIOUS AND BOGUS

   PROSECUTION HAS COST TAXPAYERS TO DATE AND THE

   PROJECTED        COST     TO    COMPLETE        THROUGH        TRIAL”

   attached as Exhibit “A,” and Declaration of Counsel.

      Dated: March 19, 2019



                                       /s/ Lars Isaacson
                                  LARS ROBERT ISAACSON
                                  Standby Attorney for
                                  Defendant Anthony T. Williams
